Citation Nr: 1643562	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  10-15 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial compensable evaluation for mild reactive airway disease.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 2006 to May 2009.

This matter comes to the Board of Veterans' Appeals (Board) from October 2009 and February 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  This matter was remanded by the Board in December 2013 for further development.  

In a September 2013 properly executed VA Form 21-22, the Veteran appointed The American Legion as his representative.  Accordingly, The American Legion has a general power of attorney related to the Veteran's claims before VA.  The Veteran has not revoked The American Legion's general power of attorney, but, in a June 2016 memorandum, a representative of The American Legion indicated that the organization refused to act as the Veteran's representative in this matter.  In a subsequent June 2016 letter, the Board inquired as to whether the Veteran wished to appoint a new representative.  As the Veteran has not appointed a new representative, and The American Legion has not made an appropriate motion under 38 C.F.R. § 20.608, the Board continues to recognize this organization as his representative.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In the December 2013 remand, the Board directed the AOJ to schedule a new VA respiratory examination to determine the current severity of the Veteran's mild restrictive airway disease.  An examination was performed in March 2014.  According to the examiner, the Veteran was not able to produce acceptable spirometry data.  Neither post bronchodilator testing nor DCLO results were recorded.  The examiner indicated the Veteran may have given poor effort throughout testing, and the results were found to be invalid.  Affording the Veteran the benefit of the doubt, the Board determines a new examination is warranted.  Additionally, at the conclusion of her report, the examiner provided conflicting information regarding whether pulmonary testing results from June 2009 are valid.  This issue requires clarification.

Regarding the issue of the Veteran's entitlement to a TDIU, the record reveals the Veteran's mild restrictive airway disease, left knee patellofemoral syndrome, and PTSD all have mild or moderate effects on his ability to secure and maintain work.  See March 2014 VA examinations.  The record, however, does not include evidence of the combined effects of the Veteran's multiple service connected disabilities, and the Board determines such an opinion is warranted in this case.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376 (2013) (combined effects opinion not required per se, but may be necessary to sufficiently address a TDIU claim).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA respiratory examination by an appropriate medical professional.  The entire claim file must be reviewed by the examiner. If the examiner does not have access to the virtual file, any relevant treatment records contained in the virtual file that are not available must be printed and associated with the paper claim file so they can be available to the examiner for review.

All indicated studies and tests must be performed, including pulmonary function testing. 

The examiner is requested to comment on whether the Veteran's pulmonary function test is valid for rating purposes, or whether the Veteran has not adequately performed the test.  If the Veteran has not adequately performed the test, the examiner should, to the extent possible, explain whether his efforts were limited due to medical or other reasons.  The examiner must also state whether the results of the Veteran's June 2009, June 2011, and February 2013 pulmonary function test results are valid.

2.  The AOJ should schedule the Veteran for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel.  The ultimate purpose of the VA social and industrial survey is to assist the Board in ascertaining the impact of the Veteran's service-connected disabilities, including the combined effects of those disabilities, on his ability to work.   

The social worker is requested to:

(a) Describe the Veteran's employment history.

(b) Elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  

(c) Provide a full description of the effects, to include all associated limitations, as well as the combined effects, of the Veteran's service-connected disabilities on his daily activities, to include his employability, taking into consideration his level of education, any special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities. 

3.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures. 
 	
4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




